UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2014 Commission file number: 001-36621 FOAMIX PHARMACEUTICALS LTD. (Translation of registrant's name into English) 2 Holzman Street, Weizmann Science Park Rehovot, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F S Form 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £ Enclosed hereto and incorporated herein by reference are copies of the following items being furnished by Foamix Pharmaceuticals Ltd. (“Foamix”) in connection with its extraordinary general meeting of shareholders (the “Meeting”) to be held at Foamix’s offices, located at 2 Holzman Street, Weizmann Science Park, Rehovot, Israel, on Monday, December 29, 2014 at 3:00 p.m., Israel time: 1. Exhibit 99.1: Notice and Proxy Statement, each dated November 24, 2014, in connection with the Meeting. 2. Exhibit 99.2: Proxy Card for use in connection with the Meeting. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FOAMIX PHARMACEUTICALSLTD. (Registrant) By: /s/Meir Eini Name: Meir Eini Title: Chairman of the Board of Directors Date: November 24, 2014 3
